           Case 1:19-cv-00855-DAD-EPG Document 18 Filed 03/29/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   GERRY WILLIAMS,                                   Case No. 1:19-cv-00855-NONE-EPG (PC)
11                 Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING
12         v.                                          ACTION AND DIRECTING THE CLERK
                                                       OF COURT TO CLOSE CASE
13   CLEMENT OGBUEHI, et al.,
                                                       (DOC. NOS. 12 & 16)
14                 Defendants.
15

16          Gerry Williams (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
17   in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff’s first amended
18   complaint alleges a single claim of failure to provide adequate medical care and cruel and
19   unusual punishment under the Eighth Amendment. (See Doc. No. 12.) Plaintiff contends that
20   prison medical staff ignored his complaints of suffering severe pain related to his Hepatitis C
21   diagnosis and failed to provide him adequate diagnostics and treatment (including failure to
22   provide Harvoni, a relatively new drug during the time of events in question), which failure
23   allowed his Hepatitis C to progress to cirrhosis of the liver. (Id.) The matter was referred to a
24   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
25          On April 3, 2020, the assigned magistrate judge entered findings and recommendations,
26   recommending that “[p]laintiff’s First Amended Complaint be dismissed for failure to state a
27   claim,” and that “[t]he Clerk of Court be directed to close the case.” (Doc. No. 16 at 9.) The
28   magistrate judge found that in plaintiff’s first amended complaint he had alleged facts merely
                                                      1
           Case 1:19-cv-00855-DAD-EPG Document 18 Filed 03/29/21 Page 2 of 2



 1   rising to the level of a disagreement over the appropriate medical treatment, rather than
 2   deliberate indifference to plaintiff’s serious medical needs. (Id. at 8.) The magistrate judge’s
 3   findings included consideration of plaintiff’s incorporated exhibits. (Id.)
 4          Plaintiff was provided an opportunity to file objections to the findings and
 5   recommendations. Plaintiff filed his objections on April 24, 2020. (Doc. No. 17.) In those
 6   objections, plaintiff reasserts that he was receiving no treatment for his Hepatitis C condition
 7   and that he believes he should have been receiving treatment, due to the pain he was
 8   experiencing and the eventual advancement of his condition to cirrhosis. (Id.) Plaintiff’s
 9   objections reflect the same deficiency as noted by the pending findings and recommendations
10   with respect to his complaint, especially when viewed in conjunction with his incorporated
11   exhibits.
12          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
13   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
14   the court finds the findings and recommendations to be supported by the record and proper
15   analysis.
16          Accordingly, THE COURT HEREBY ORDERS that:
17          1.      The findings and recommendations issued on April 3, 2020, are ADOPTED IN
18                  FULL;
19          2.      Plaintiff’s First Amended Complaint is dismissed for failure to state a claim;
20          3.      The Clerk of Court is directed to assign a district judge to this case for purposes
21                  of closing the case; and
22          4.      The Clerk of Court is directed to close this case.
23
     IT IS SO ORDERED.
24

25      Dated:     March 28, 2021
                                                         UNITED STATES DISTRICT JUDGE
26

27

28

                                                     2
